Title: From Thomas Jefferson to Benjamin Smith Barton, 21 May 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Washington May 21. 05.
                  
                  Th: Jefferson presents his friendly salutations to Doctr. Barton: when sending him the dried specimens of plants from mr Dunbar he omitted to send some moss which he had taken out of the hotsprings of the Washeta, in a temperature of 150.° in which he says are some of the animalculae, inhabitants of the moss. Th: J. having no microscope here has been unable to see them: but he commits them now to the better hands of Doctr. Barton.
               